On Petition for Rehearing.
Ewbank, J.
— The record recites that each of the appellees moved the circuit court to dismiss the petition for drainage filed by' appellant and others, and the drainage proceeding “for want of jurisdiction of the court of the subject-matter thereof,” and that the court “now sustains each of said motions.”
Each party filed a brief on appellees’ motion to dismiss the appeal. But the briefs of both parties, on the merits,, were confined entirely and solely to a discussion of the question whether the trial court really had jurisdiction. All of the points, all of the authorities cited in support of them, and all of the arguments advanced related to that question only. Being convinced that the court had jurisdiction, this court so decided and reversed the judgment of dismissal. The appellee has filed a petition for rehearing, with a brief which, aside from asserting in general terms that the trial court did not have jurisdiction, relates wholly to a point that was not suggested at the original hearing, based on the fact that the city is the sole appellant.
Appellees’ original brief did not suggest that the failure of others to join in this appeal should or’could have any influence upon the decision of this court as to whether or not the trial court had jurisdiction, which was the only question discussed. A rehearing will not be granted to permit a question to be raised, argued, and decided, which was not presented for decision nor even suggested by counsel at the original hearing.
The petition of appellees for a rehearing is overruled.
Townsend, J., absent.